D’ANNUNZIO, J.,
dissenting.
The victim, Deirdre Brock, testified that she saw defendant holding a gun at his side as she was leaving the building. Defendant did not respond to her when she asked him why he had the gun. Brock described defendant as looking “like he was very upset. He just looked mean. I never seen him look like that. He just looked real mean.”
Brock started running, and after running fifteen to twenty steps she heard a shot. She turned around and saw defendant pointing the gun in her direction. Brock turned her back to defendant and kept running. She heard a second shot and was hit in the leg. Defendant denied that he shot Brock and denied possession of any firearm at the school.
If requested, a lesser included crime must be charged if there is a rational basis in the evidence “for finding that the defendant was not guilty of the higher offense charged but that the defendant was guilty of a lesser-included offense.” State v. Sloan, 111 N.J. 293, 299, 544 A.2d 826 (1988). If not requested, the omission of the charge will constitute plain error only if the rational evidential basis for the lesser included offense is clearly indicated by the record. State v. Dixon, 125 N.J. 223, 255-256, 593 A.2d 266 (1991); State v. Choice, 98 N.J. 295, 299, 486 *305A.2d 833 (1985). The record in this case does not clearly indicate a rational basis for finding defendant not guilty of second degree aggravated assault but guilty of third degree aggravated assault.
The eighth count charged that defendant “did attempt to cause serious bodily injury to Deirdre Brock or did cause such injury purposely, knowingly or under circumstances manifesting extreme indifference to the value of human life recklessly did cause such injury.” This charge tracks the applicable statute, N.J.S.A. 2C:12-1b(1) (hereafter, § (1)).
Defendant contends that the trial court should have charged, sua sponte, third degree aggravated assault under N.J.S.A. 2C:12-1b(2) (hereafter § (2)). Section (2) provides that “a person is guilty of aggravated assault if he ... attempts to cause or purposely or knowingly causes bodily injury to another with a deadly weapon.”
The core difference between § (1) and § (2) is the difference between “serious bodily injury,” the § (1) element, and “bodily injury,” the § (2) element. Those terms are defined in N.J.S.A. 2C:11-1a and b.1 Neither § (1) nor § (2), however, requires that defendant actually cause injury. An attempt to cause the requisite injury is sufficient to convict. Thus, defendant was guilty of the § (1) offense if he had attempted to cause serious bodily injury, even if his purposeful or knowing behavior resulted in only bodily injury.2 “A person is guilty of an attempt to commit a crime if, acting with the kind of culpability otherwise *306required for commission of the crime, he: ... when causing a particular result is an element of the crime, does ... anything with the purpose of causing such result without further conduct on his part.” N.J.S.A. 2C:5-la(2).
It is uncontroverted that the weapon used in this case was a handgun. Under the facts presented in this record, to convict defendant of the lesser included charge under § (2) the jury would have to determine that defendant purposely or knowingly caused bodily injury to Brock by firing a handgun at her. To be entitled to the lesser included charge, the record must rationally support a determination that defendant, in firing a handgun at Brock, was not attempting to cause serious bodily injury to her and, therefore, he was not guilty of § (1), but rather, that defendant was guilty of a § (2) offense because he purposely or knowingly caused only bodily injury with the handgun. A § (2) offense, in this context, is grounded on the deliberate use of a handgun against another. Viewed in that light and on this record there was no room to distinguish rationally, and so exquisitely, between use of a handgun with a purpose to cause serious bodily injury and the more limited purpose of using the handgun to cause only bodily injury. Cf. State v. Rose, 112 N.J. 454, 484, 548 A.2d 1058 (1988) (“a person firing a sawed-off shotgun into the abdomen of another at point-blank range necessarily is aware that ‘it is practically certain’ that such conduct will cause the victim’s death.”) Consequently, on this record, the evidence necessary to convict on a § (2) charge, would include the elements of an attempt to cause serious bodily injury, which is a violation of § (1).3
*307A rational basis for a finding of not guilty on the § (1) charge and a finding of guilty on a § (2) charge was not clearly indicated in this record and, therefore, the trial court had no “obligation on its own meticulously to sift through the entire record ... to see if some combination of facts and inferences might rationally sustain” a § (2) charge. State v. Choice, supra, 98 N.J. at 299, 486 A.2d 833.
Thus, I would affirm.

 N.J.S.A. 2C: 11-la
"Bodily injury" means physical pain, illness or any impairment of physical condition.
NJ.S.A. 2C:11-1b
"Serious bodily injury” means bodily injury which creates a substantial risk of death or which causes serious, permanent disfigurement, or protracted loss or impairment of the function of any bodily member or organ.


 The majority, therefore, errs when it focuses exclusively on the nature of the actual injury sustained by the victim.


 Not every violation of § (2) in which defendant uses a firearm necessarily would include an attempt to cause serious bodily injury in violation of § (1). For example, if a defendant admits to possessing and firing the weapon but denies any intent to injure, he may be guilty of knowingly causing bodily injury, see N.J.S.A. 2C:2-2b(2), but not necessarily guilty of an attempt to cause serious bodily injury.